Exhibit 10.4

INDEPENDENT CONSULTING AGREEMENT

This Independent Consulting Agreement (“Agreement”), effective as of April 5,
2015 (“Effective Date”) is entered into by and between MABVAX THERAPEUTICS
HOLDINGS, INC., a Delaware corporation (herein referred to as the “Company”) and
THE DEL MAR CONSULTING GROUP, INC., a California corporation and ALEX PARTNERS,
LLC, a Washington State Limited Liability Corporation (collectively hereinafter
referred to as the “Consultants” and each a “Consultant”).

RECITALS

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTCBB; and

WHEREAS, Company desires to engage the services of Consultants to assist the
Company in investor communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company’s current and proposed activities, and to consult with management
concerning such Company activities;

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

1. Term of Consultancy. Company hereby agrees to retain the Consultants to act
in a consulting capacity to the Company, and the Consultants hereby agree to
provide services to the Company for a period commencing on the date hereof (the
“Commencement Date”) and ending twelve (12) months after the Commencement Date
(such period, the “Term”).

2.1 IR Duties of Consultants. From the commencement of this Agreement up and
until the one year anniversary of this Agreement, the Consultants agree that it
will provide the following specified consulting services through its officers
and employees:

(a) Consult with and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community, establishing an image for the
Company in the financial community, and creating the foundation for subsequent
financial public relations efforts;

(b) Introduce the Company to the financial community, including, but not limited
to, retail brokers, buy side and sell side institutional managers, portfolio
managers, analysts, and financial public relations professionals;

(c) With the cooperation of the Company, maintain an awareness during the Term
of this Agreement of the Company’s plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

(d) Assist and consult with the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations;

(e) Perform the functions customarily performed by investor relations
consultants for public companies, including responding to telephone and written
inquiries (which may be referred to



--------------------------------------------------------------------------------

the Consultants by the Company);

(f) Upon and with the Company’s direction, disseminate information regarding the
Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public; and,

(g) Upon and with the Company’s direction, conduct meetings, in person or by
telephone, with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company’s plans, goals and activities, and
assist the Company in preparing for investor conferences and other forums
involving investment professionals and the general investment public;

3. Allocation of Time and Energies. The Consultants hereby promise to perform
and discharge faithfully the duties detailed in Section 2 above, and such
further responsibilities which may be assigned to the Consultants from time to
time by the officers and duly authorized representatives of the Company in
connection with the conduct of its investor relations and corporate
communications activities, so long as such activities are in compliance with
applicable securities laws and regulations. Consultants shall diligently provide
the consulting services specified hereunder. Although no specific hours-per-day
requirement will be required, Consultants and the Company agree that during the
Term the Consultants will perform the duties set forth herein above in a full,
diligent and professional manner.

4. Remuneration.

4.1 For undertaking this engagement, for previous services rendered, for
performing due diligence, and for other good and valuable consideration, the
Company agrees to pay to the Consultants a “Commencement Bonus” consisting of:
1.) 300,000 restricted shares of the Company’s common stock $0.01 par value per
share (“Common Stock”) paid to The Del Mar Consulting Group, Inc. and, 2.)
200,000 restricted shares of the Company’s Common Stock paid to Alex Partners,
LLC (collectively referred to as the “Restricted Shares”). One Hundred percent
(100%) of the Restricted Shares will be issued within five days of the Effective
Date. Sixty percent (60%) of the Restricted Shares will immediately be sent to
the Consultants on a prorated basis and forty percent (40%) of the Restricted
Shares will be held by the Company (“Held Restricted Shares”). The Held
Restricted Shares will be immediately released and sent to the Consultants on a
prorated basis upon the earlier of: (i) the Company’s common shares becoming
listed on a national exchange (NASDAQ; NYSE), (ii) the Company reaches a market
valuation at or above $200 million based on the Company’s shares outstanding on
a fully diluted basis and the closing price of the Company’s common stock in the
market it trades; and (iii) a change of control.

During the Term, the Company will pay The Del Mar Consulting Group, Inc. a cash
retainer of $7,200 per month and Alex Partners, LLC a cash retainer of $4,800
per month (“Monthly Payments”), the first Monthly Payments being due and payable
on April 5th, 2015 and each subsequent Monthly Payments being due and payable on
the 1st day of the respective month until twelve (12) such Monthly Payments have
been made.

4.2 Company warrants that the Restricted Shares, when issued to the Consultants
under this Agreement by the Company, shall be or have been validly issued, fully
paid and non-assessable and that the Company’s Board of Directors has or shall
have duly authorized the issuance and any transfer of them to the Consultants.
The Company agrees to make a copy of such Board resolutions available to
Consultants if requested.



--------------------------------------------------------------------------------

4.3 Consultants acknowledge that the Restricted Shares to be issued pursuant to
this Agreement have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and accordingly are “restricted securities”
within the meaning of Rule 144 of the Securities Act. As such, the Restricted
Shares may not be resold or transferred unless the Company has received an
opinion of counsel and in form reasonably satisfactory to the Company that such
resale or transfer is exempt from the registration requirements of that
Securities Act. Consultants agree that during the term of this Agreement, that
they will not sell or transfer any of the Restricted Shares, registered or
unregistered, issued to them by the Company hereunder, except to the Company;
nor will they pledge or assign such Restricted Shares as collateral or as
security for the performance of any obligation, or for any other purpose. If and
when Consultants elect to sell any of the Restricted Shares issued to it
pursuant to this Agreement, and provided such sale complies with an exemption
from registration, the Company will promptly request its counsel to issue to the
transfer agent an opinion permitting removal of any restrictive legend in
accordance with such exemption, including Rule 144, provided that the
Consultants deliver reasonably requested representations in support of such
opinion. The Company agrees to bear all of the cost(s) of any such legal
opinion(s) and removal of restrictive legends and reissuance of shares free of
restrictive legends.

4.4 If at any time after the effective date of this Agreement, the Company
proposes to file a registration statement with respect to its Restricted Shares
(other than in connection with a primary offering of its securities, a
transaction contemplated by Rule 145 promulgated under the Securities Act or
pursuant to Form S-8 or any equivalent form), the Company shall use its
commercially reasonable efforts to include within the coverage of each such
registration statement (except as hereinafter provided) the Restricted Shares
that Consultants have advised Company that Consultants wish to register pursuant
to such registration statement for resale and distribution, provided such
inclusion is not likely to have a material adverse affect on the Company or any
other transaction. Notwithstanding the foregoing, the Company makes no
representation or warranty as to its ability to have any registration statement
declared effective. In the event the Company is advised by the staff of the SEC,
or any applicable self-regulatory or state securities agency that the inclusion
of the Restricted Shares will prevent, preclude or materially delay the
effectiveness of a registration statement filed, the Company, in good faith, may
amend such registration statement to exclude the Restricted Shares without
otherwise affecting the Consultants’ rights to any other registration statement

4.5 The Company has the right to terminate this Agreement at any time during the
Term of this Agreement, upon providing Consultants thirty (30) days written
notice of Company’s intention to terminate. Notwithstanding, upon the
effectiveness of any notice of termination by the Company, the requirement that
the Company pay any further Monthly Payments shall terminate. Further, if and in
the event the Company is acquired during the term of this Agreement, it is
agreed and understood that Consultants will not be requested or demanded by the
Company to return any of the Restricted Shares payable to it hereunder.

5. Non-Assignability of Services. Consultants’ services under this Agreement are
offered to Company only and may not be assigned by Company except to any entity
with which Company merges with or which acquires the Company or substantially
all of its assets. In the event of such merger or acquisition, all compensation
to Consultants herein shall remain due and payable. Consultants may not assign
their rights or delegate its duties hereunder without the prior written consent
of Company.

6. Expenses. Consultants agree to pay for all of its expenses incurred in
connection with the



--------------------------------------------------------------------------------

delivery of services hereunder other than extraordinary items (including travel
required by/or specifically requested by the Company, luncheons or dinners to
groups of investment professionals, mass emailing to a sizable percentage of the
Company’s constituents, investor conference calls, print advertisements in
publications) approved by the Company in writing prior to its incurring an
obligation for reimbursement.

7. Indemnification. The Company will protect, indemnify and hold harmless
Consultants against any third-party claims or litigation including any damages,
liability, cost and reasonable attorney’s fees (“Claims”) as incurred with
respect thereto resulting from Consultants’ communication or dissemination of
any statements contained in documents or materials furnished to Consultants or
the public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company and authorized for release
by the Company, excluding Claims resulting from Consultants’ negligence or
willful misconduct or communication or dissemination of information not provided
by the Company or in a manner not authorized by the Company in writing.
Consultants warrant they will not make any claims or representations concerning
the Company except as authorized by the Company in writing.

8. Representations. Consultants represent that they are not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultants acknowledge that, to the
best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultants. Consultants acknowledge that, to the best of
their knowledge, Consultants are not the subject of any investigation, claim,
decree or judgment involving any violation of federal or state securities laws,
rules or regulations. Consultants further acknowledge that they are not a
securities broker dealer or a registered investment advisor.

9. Confidentiality. The Consultants shall, during the Term and thereafter,
maintain in confidence and will not, directly or indirectly, disclose or furnish
to any third party any non-public, proprietary or confidential information
obtained from or relating to the Company or its affiliates.

10. Legal Representation. Each of Company and the Consultants represent that
they have consulted with independent legal counsel and/or tax, financial and
business advisors, to the extent that they deemed necessary.

11. Status as Independent Contractor. Consultants’ engagement pursuant to this
Agreement shall be as an independent contractor, and not as an employee, officer
or other agent of the Company. Neither party to this Agreement shall represent
or hold itself out to be the employer or employee of the other. Consultants
further acknowledge the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes
unless required by law. All such income taxes and other such payment shall be
made or provided for by Consultants and the Company shall have no responsibility
or duties regarding such matters. Neither the Company nor the Consultants
possesses the authority to bind each other in any agreements without the express
written consent of the entity to be bound.

12. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

13. Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly



--------------------------------------------------------------------------------

given if sent by U.S. mail, postage prepaid, addressed to the other party at the
address as set forth herein below:

To the Company:

David Hansen, CEO

MabVax Therapeutics Holdings, Inc.

11588 Sorrento Valley Road; Suite 20

San Diego, CA 92121

dhansen@mabvax.com

To the Consultants:

Robert B. Prag, President

The Del Mar Consulting Group, Inc.

2455 El Amigo Road

Del Mar, CA 92014

bprag@delmarconsulting.com

and

Scott Wilfong President

Alex Partners, LLC

511 7th Ave. #2

Kirkland, WA 98033

scott@alexpartnersllc.com

It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.

15. Choice of Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of California.

16. Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one agreement. A telefacsimile or an emailed PDF file of this
Agreement may be relied upon as full and sufficient evidence as an original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

Company:

 

MABVAX THERAPEUTICS HOLDINGS, INC. By:

 

Name: David Hansen Title: CEO and its Duly Authorized Agent

Consultants:

 

THE DEL MAR CONSULTING GROUP, INC. By:

 

Name: Robert B. Prag Title: President and its Duly Authorized Agent ALEX
PARTNERS, LLC. By:

 

Name: Scott Wilfong Title: President and its Duly Authorized Agent